DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 2) read on claims 1, 3, 5-9, 15, 17-20 and claims 21-22 in the reply filed on 01/13/2020 and 06/02/2020 newly added claims 29-35 in the reply filed on 12/01/2020 are acknowledged.

Claims 1, 3, 5-7, 15, 17-22, 30, 34-35 are withdrawn from further consideration by the Examiner for the reasons follows:
In Amendment filed on 12/01/2020, Claim 1 amended with newly added limitation “receiving metadata associated with captured panoramic video content,” which does not read on elected species I (Figure 2); it should note that the Figure 2, paragraph [0058] only discloses “at operation 202, the panoramic content is captured and/or transmitted/received”.  The non-elected species (Figure 4), paragraph [0076] discloses “at operation 402, the panoramic content is captured and may be transmitted/received and/or the captured metadata associated with the captured content may be 
In Amendment filed on 12/01/2020, Claim 15 amended with newly added limitation “obtain metadata associated with at least one of (i) captured content or (ii) the image-capture apparatus,” which does not read on elected species I (Figure 2); it should note that the Figure 2, paragraph [0058] only discloses “at operation 202, the panoramic content is captured and/or transmitted/received”.  The non-elected species III (Figure 4), paragraph [0076] discloses “at operation 402, the panoramic content is captured and may be transmitted/received and/or the captured metadata associated with the captured content may be transmitted/received,” which read on newly added limitation “obtain metadata associated with at least one of (i) captured content or (ii) the image-capture apparatus,” as added in claim 15.
Therefore, claim 1 and claims 3, 5-7, 21-22 which depends from claim 1 do not read on elected species I (Figure 2) and claims 1, 3, 5-7, 21-22 are withdrawn from further consideration by the Examiner; claim 15 and claims 17-20 which depends from claim 15 do not read on elected species I (Figure 2) and claims 15 and claims 17-20 are withdrawn from further consideration by the Examiner.

In Amendment filed on 12/01/2020, newly added claim 30 recites limitation “the analysis of the captured panoramic video content further comprises determination of an object of interest via analysis of metadata associated with the captured panoramic video content,” which does not read on elected species I (Figure 2). 
The specification, paragraph [0028] discloses “the analysis of the captured panoramic video content includes determination of two or more faces within the captured panoramic video content,” and paragraph [0071] discloses “At operation 304, facial recognition algorithms are performed for one or more entities in the captured content by using software in order to identify or verify an individual or i.e., two or more faces) via analysis of metadata associated with the captured panoramic video content,” as recited in claim 30. Therefore, claim 30 is withdrawn from further consideration by the Examiner.

In Amendment filed on 12/01/2020, newly added claim 34 recites limitation “wherein the post-process of the captured panoramic video content comprises an algorithmic manipulation of at least a portion of the captured panoramic video content,” which does not read on elected species I (Figure 2).  The non-elected species II (Figure 3), paragraph [0076] discloses “At operation 304, facial recognition algorithms are performed for one or more entities in the captured content by using software in order to identify or verify an individual or individuals in the captured content,” which read on “wherein the post-process of the captured panoramic video content comprises an algorithmic manipulation of at least a portion of the captured panoramic video content,” as recited in claim 34. Therefore, claim 34 and claim 35 which depends from claim 34 are withdrawn from further consideration by the Examiner.

Claims 2, 4, 8-14, 16, 23-28 have been canceled.

Response to Arguments
The allowance of claim 23 has been withdrawn due to the newly found reference Mate et al. (US 2016/0191796).  Since the new independent claim 29, as filed in Amendment filed on 12/01/2020, corresponds to previously presented allowable dependent claim 23, now canceled, a new non-final office action sets forth follow.

Claim Objections
Claim 33 is objected to because of the following informalities: 
Claim 33 (lines 4-5), “to capture the captured panoramic video content” should be changed to    --to capture the panoramic video content--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 29 recited limitation “the analysis comprising evaluation of metadata associated with the captured panoramic content,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had analyzing metadata associated with the captured panoramic content,” and paragraph [0060] discloses “the analysis of the captured content may be performed by analyzing captured content metadata.”  The specification fails to describe the support for limitation “the analysis comprising evaluation of metadata associated with the captured panoramic content.”

Claims 31-33 are rejected as being dependent from claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 (line 3) recites the limitation "the" in “the panoramic video content”.  There is insufficient antecedent basis for this limitation in the claim.  And, it is not known that the limitation “the panoramic video content” as recited in claim 32 (line 3) is the same or different from limitation “panoramic content” as recited in claim 29 (line 5).
It is not that limitation “the captured panoramic content” as recited in claim 32 (line 5) and claim 29 (line 11) is the same or different from limitation “the panoramic video content” as recited in claim 32 (line 3).
32 (line 6) recites the limitation "the" in “the viewport”.  There is insufficient antecedent basis for this limitation in the claim
Claim 33 is rejected as being dependent from claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 2015/0348580) in view of ARANA et al. (US 2019/0182486) further in view of MALLINSON (US 2011/0247042) and Mate et al. (US 2016/0191796).
Regarding claim 29, van Hoff et al. discloses a non-transitory computer readable apparatus (memory 237, figure 2, paragraphs [0085]-[0087], [0102]-[0103]) comprising a storage medium having a computer program stored thereon, the computer program comprising a plurality of instructions configured to, when executed by a processor apparatus (processor 235, figure 2, paragraphs [0085]-[0087], [0102]-[0103]), cause a computerized apparatus to:
receive a selection for one or more options in accordance with the presented options (receive video data comprising image frames from the camera modules 103, block 408, figures 1-2, 4, paragraphs [0120]-[0124]); 
post-process the captured panoramic content in accordance with the received selection (stitch the image frames based on the video data, and generate 3D video, blocks 410, 412, figures 1-2, 4, paragraphs [0120]-[0124]); and

Van Hoff et al. fails to disclose analyze captured panoramic content for portions that satisfy a cinematic criterion.
However, ARANA et al. discloses analyze captured panoramic content for portions that satisfy a cinematic criterion (ARANA et al. discloses to identify sets of media blocks meeting the at least one of the thematic and cinematic criteria as defining scenes in the media content, operation 104, figure 1, paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in van Hoff et al. by the teaching of ARANA et al. in order to allow frames that include the two actors or characters identified as being part of the dialogue scene, and/or audio segments that match a portion of the script identified as the dialogue scene can be grouped together as being indicative of the dialogue scene present options to a user of available cinematic styles for captured panoramic video content, paragraph [0030]).
Van Hoff et al. and ARANA et al. fail to disclose present options to a user of available cinematic styles consistent with the satisfied cinematic criterion.
However, MALLINSON discloses present options to a user of available cinematic styles consistent with the satisfied cinematic criterion (MALLINSON discloses the user can be presented with options 602 identifying each match that was determined for a portion of the captured media file, and the user can select the content which was of interest to the user, figure 6, paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in van Hoff et al. and ARANA et al. by the teaching of MALLINSON in order to allow a user can select the content which was of interest to the user, (paragraph [0029]).

However, Mate et al. discloses the analysis comprising evaluation of metadata associated with the captured panoramic content (Mate et al. discloses analyzing the combined video content and associated recorder context data, figures 6-7, block 608, block 708, paragraphs [0059],  [0078]-[0081], [0085]-[0087]), the metadata having been obtained from at least one of an internal source or an external source (figures 1, 6-7, block 602, block 702, paragraphs [0059], [0078]-[0081], [0085]-[0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in van Hoff et al., ARANA et al. and MALLINSON by the teaching of Mate et al. in order to  provide directional viewing of panoramic content (paragraph [0001], [0052].

Regarding claim 31, ARANA et al. discloses wherein the metadata comprises data relating to at least one of: a lighting condition associated with the captured panoramic video content, or a contrast associated with the captured panoramic video content (luminance criteria, motion vector, paragraphs [0010], [0030]-[0031]).

Regarding claim 32, van Hoff et al. discloses wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to capture the panoramic video content via an image-capture device (camera array 101, figures 1-3A), the image-capture device comprising one or more lenses (lens 113a, figures 1-3A);


Regarding claim 33, Mate et al. discloses wherein the metadata comprises first data, the first data relating to at least one of: (i) one or more of spatial or temporal coordinates associated with a feature present in the captured panoramic video content, (ii) one or more of spatial or temporal coordinates associated with a movement of an image-capture device, where the image-capture device is configured to capture the captured panoramic video content, or (iii) one or more physical parameters associated with the image-capture device (Mate et al. discloses the associated recorder context data may comprise motion sensor data and/or location sensor data associated with a content capture device, paragraphs [0072], [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/25/2021